Per Curiam. This is an appeal by appellant from a judgment of conviction under an indictment for carrying a concealed weapon, imposing a fine of $25. The State’s attorney has moved the court to dismiss the appeal for want of jurisdiction, the reason assigned for such motion being that appellant has called in question here the validity of the statute under which the conviction was obtained. We do not deem it necessary to decide or discuss the question sought to be raised by the motion, for the reason, as we think, there is another and clear reason for dismissing the appeal, which is that an appeal does not lie in a criminal case. (Ferrias v. People, 71 Ill. App. 559, and cases cited; Hertel v. People, 74 Ill. App. 304.) For the reason therefore that an appeal does not lie in a criminal case, the motion to dismiss the appeal herein will be sustained, and the appeal dismissed.